Citation Nr: 1532387	
Decision Date: 07/29/15    Archive Date: 08/05/15

DOCKET NO.  12-31 035A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a respiratory disability, claimed as asthma.

2.  Entitlement to service connection for thyroid cancer.


REPRESENTATION

Veteran represented by:	Pennsylvania Department of Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Chapman


INTRODUCTION

The Veteran served on active duty from October 1967 to October 1969.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In November 2014, a videoconference hearing was held before the undersigned.  A transcript is associated with the record.  In January 2015, these matters were remanded for additional development.

The appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has asthma and thyroid cancer due to exposure to asbestos while serving on the USS America, exposure to Agent Orange while serving in Vietnam, or due to exposure to ionizing radiation due to missile weapons and electronics that he worked with in service.  

The Veteran alleges that he was exposed to asbestos in his sleeping compound on the boat.  See July 2009 claim.  Under VA's guidelines for development of evidence in claims alleging disability due to exposure to asbestos in service, development for information regarding the extent of any exposure to asbestos in service is necessary.  In this regard, the Veteran's service personnel records are not associated with the record and should be obtained.  Further, a narrative from the service department confirming whether or not the Veteran's duties during his active duty service would have exposed him to asbestos is necessary.  See M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 29, entitled "Developing Claims for Service Connection for Asbestos-Related Diseases," and Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9, entitled "Service Connection for Disabilities Resulting from Exposure to Asbestos.

Accordingly, the case is REMANDED for the following actions:

1.  Secure for the record any and all outstanding or updated VA and/or private treatment records.   The Veteran is advised that the duty to assist is not a one-way street and his cooperation may be needed for evidentiary development, to include obtaining releases for pertinent evidence.  See Woods v. Derwinski, 1 Vet. App. 190, 193 (1991).  In this regard, prior VA authorizations to release private medical records may have expired and can no longer be used.

2.  Also secure for the record copies of the Veteran's service personnel records.

3.  After completing directive #1-#2, arrange for all development required in claims of service connection based on exposure to asbestos in service, to include to ascertain the nature and extent of any such exposure prior to, during, and after his period of active duty service (October 1967 to October 1969).  A memorandum detailing this information should be prepared and associated with the record.

The Board again notes that the Veteran alleges exposure to asbestos while serving on the USS America.

4.  Arrange for any further development indicated by the development ordered above, to include ordering a VA examination to address the nature and likely etiology of the Veteran's thyroid cancer and any diagnosed respiratory disability (to include asthma) if exposure to asbestos is shown, and to include any further developed required if additional evidence (i.e., a DD Form 1141) suggests exposure to ionizing radiation.

5.  Then, readjudicate the claims.  If either remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).




